Title: Thomas Jefferson to Isaac A. Coles, 7 May 1817
From: Jefferson, Thomas
To: Coles, Isaac A.


          
            Dear Sir
            Monticello
May 7. 17.
          
          Have you any orchard grass seed left? or have your brothers any? I  want about a bushel to finish a grass lot now prepared for it, and should be very thankful for that much.—I looked for you at court to invite you to come and see mrs Madison & mr Madison, but could not find you. I thought too you ought not to need an invitation to come here or to see them. Appleton of Leghorn has sent me some grass seed (arrived at  Boston) which he calls Lupinella, of which he gives a very high account as to produce 6000 ℔ in the ground which requires 2. bushels of wheat when  sown in wheat. when I recieve it I shall wish to distribute it among  careful farmers, in which number I count you. ever & affectionately yours
          Th: Jefferson
        